      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 1 of 24




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            GAINESVILLE DIVISION

AMY DUNN, individually and as the      )
natural parent of DANIELLE             )
DEMONBREUN, JAMES DUNN                 )
and RONALD CURTIS                      ) CIVIL ACTION
PATTERSON,                             ) FILE NO.: 2:17-CV-00246-RWS
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )
                                       )
COLUMBIA NATIONAL                      )
INSURANCE COMPANY,                     )
                                       )
      Defendants.                      )

                DUNN PLAINTIFFS' BRIEF IN SUPPORT OF
               THEIR MOTION FOR SUMMARY JUDGMENT

I.    INTRODUCTION

      This is the story of a horrific wreck caused by an employee of Lawson Air

Conditioning & Plumbing, Inc., co-plaintiff Ronald Curtis Patterson, in a truck

Lawson assigned to him and which Patterson drove as his primary vehicle for over

a year. Upon learning of the magnitude of the event and fearing liability and

increased insurance costs, Lawson immediately distanced itself from the incident

and Patterson. In doing so Lawson’s owner convinced her insurer, defendant

Columbia National Insurance Company, to rush to the premature decision to deny
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 2 of 24




Patterson coverage without any investigation and without a full appreciation of the

difference between vicarious liability (scope of employment) and coverage

(permission to use the truck) under Columbia’s insurance policy.

      Patterson recently filed his Motion for Partial Summary Judgment. (Doc 59)

In support of his motion Patterson filed a thorough 125-paragraph Statement of

Undisputed Material Facts. (Doc 59-28) In his brief, Patterson sets forth the

factual background for his claims and the coverage dispute before this Court. The

Dunn Plaintiffs in moving for summary judgment have also filed a separate

Statement of Undisputed Material Facts, which incorporates the facts set forth by

co-plaintiff Patterson. While the Dunn Plaintiffs assert additional legal grounds for

complete relief on their right to a judgment equal to amounts due under the

Columbia policies, they also join in Patterson’s motion for partial summary

judgment.

II.   STATEMENT OF FACTS

      Because they are largely duplicative, the Dunn Plaintiffs adopt and

incorporate by reference Patterson's Statement of Facts set forth in his pending

motion. (Doc 59-28)




                                       Page 2
       Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 3 of 24




III.   ARGUMENT AND CITATION TO AUTHORITY

       A.    Standard of Review

       This Court in Stenger v. World Harvest Church, Inc., 2006 WL

870310 (N.D. Ga. 2006) set forth the appropriate legal standard of review as

follows:

       Federal Rule of Civil Procedure 56 requires that summary judgment
       be granted if the pleadings, depositions, answers to interrogatories,
       and admissions on file, together with the affidavits, if any, show that
       there is no genuine issue as to any material fact and that the moving
       party is entitled to judgment as a matter of law. “The moving party
       bears ‘the initial responsibility of informing the … court of the basis
       for its motion, and identifying those portions of the pleadings,
       depositions, answers to interrogatories, and admissions on file,
       together with the affidavits, if any, which it believes demonstrate the
       absence of a genuine issue of material fact.’” Where the moving party
       makes such a showing, the burden shifts to the non-movant, who must
       go beyond the pleadings and present affirmative evidence to show that
       a genuine issue of material fact does exist.

Id. at *2.

       B.    Patterson is Covered.

             1.    The plain language of the policies covered business and
                   personal use.
       Lawson purchased two liability insurance policies from Columbia that

define an “insured” to include “[a]nyone else while using with your permission a

covered auto.” (Doc 24-4, p. 47 of 152 and Doc 24-4, p. 75 of 152) The truck



                                       Page 3
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 4 of 24




Lawson assigned to Patterson, which he was driving at the time of the incident,

was a “covered auto.” (Doc 59-5, RFA No. 7)

      Columbia denied coverage to Patterson alleging he "was not a permissive

driver" of Lawson's vehicle. (Doc 59-16) Columbia's denial letter cited one of

Lawson's internal rules as Columbia's only justification for its conclusion.

      Company trucks will not be used for personal use at any time, unless
      approval has been granted by Lawson Air Conditioning & Plumbing
      management. NOTE Non-employees of Air Conditioning & Plumbing
      are NOT covered by insurance coverage if driving OR riding in a
      company vehicle.

(Doc 1-6, ¶2 and Doc 60, 45:6-8)

      Columbia’s insurance policy does not distinguish between “personal use”

and “business use.” The policy does not require that a “covered auto” be used in

the course and scope of Lawson’s employment or exclude coverage for personal

use. (Doc 60, 149:10-23 and Exhibit AA 39:20-251) Thus, Lawson’s internal rules

provide no basis in deciding whether Patterson was an “insured” under the terms of

the policies.




1
 When Louis Frey's deposition transcript is finalized a supplement will be
submitted.
                                     Page 4
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 5 of 24




            2.     Columbia charged a premium to insure Lawson's
                   employees' "personal use" of trucks assigned to them.

      It is well known that the premium rates for liability insurance are based upon

the risk assumed and insured. Prudential Ins. Co. of Am. v. South, 179 Ga. 653,

177 S.E. 499, 502 (1934) and State Auto Prop. & Cas. Co. v. Matty, 286 Ga. 611,

615, 690 S.E.2d 614, 618 (2010). Columbia charged and Lawson paid a premium

to cover risks associated with employees driving trucks assigned to them, whether

for business or personal use. Columbia charged Lawson a premium to cover

employees, like Patterson, driving the truck Lawson assigned to them 24 hours a

day, seven days a week. (Exhibit AA 38:24-39:16) The risk Columbia insured

included Lawson employees driving the truck Lawson assigned them to a job site,

church, home, or Walmart.

      Columbia had no knowledge of Lawson’s cited internal rule when Columbia

underwrote, issued, or renewed Lawson's insurance coverage. (Doc 59-5, RFA

Nos. 20-23) Columbia was not aware of Lawson’s internal rule until after the

accident on June 7, 2013. (Doc 60, 55:16-19) Patterson had permission to drive the

truck Lawson assigned to him, and he was driving that truck when he hit the Dunn

Plaintiffs. Patterson did not steal Lawson’s truck or swipe its keys from Lawson.

Lawson expected its truck would be in Patterson’s possession at the time of the

accident. (Exhibit BB 123:16 – 124:9) Patterson had been driving the truck as his
                                      Page 5
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 6 of 24




primary vehicle for approximately one year. (Doc 64, 14:5 – 15:7) These

undisputed facts should end the permissive-use and coverage inquiry.

      Columbia attempts to avoid a risk it originally insured based upon the after-

the-fact discovery of Lawson's internal rules, which Lawson did not enforce. (Doc

60, 45:18 – 46:18, Doc 59-3, ¶10 and Doc 65, 78:22 – 79:11) Because Columbia

was unaware of Lawson’s internal rules at the time it underwrote the risk,

management's approval of an employee’s personal use of the truck Lawson

assigned to them is irrelevant to whether they are an “insured” as defined in

Columbia’s policy. Patterson's use of the truck Lawson assigned to him for either

business or personal use was a risk Columbia agreed to insure. To allow Columbia

now to use Lawson’s newfound internal rules to redefine the risk Columbia agreed

to insure would allow Columbia to unjustly retain a premium without liability for

its accompanying risk.

             3.    "Personal use" was a purpose, and was within the initial scope
                   of permission Lawson granted to Patterson. Great American v.
                   Anderson, 847 F.3d 1327 (11th Cir. 2017).

      The undisputed facts confirm that the scope of permission Lawson originally

granted to Patterson included both business and personal uses of the truck Lawson

assigned to him. Lawson’s internal rules however purport to subsequently limit

that personal use to a particular type of use, namely only those approved by

                                       Page 6
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 7 of 24




management. (Exhibit BB – 2A attached: H) As discussed below, Lawson's

internal rules prohibiting a particular manner of use and management's approval for

a particular type of use, are of no consequence to a “permissive use” coverage

analysis for employees of Lawson driving Lawson's trucks assigned to them.

      An employee's violation of explicit company policies does not foreclose the

employee's status as a permissive user. Great American v. Anderson, 847 F.3d

1327 (11th Cir. 2017). To allow Lawson's internal rules, which require employee

obedience to a host of behaviors, to control coverage under Columbia's policy

"would defeat the very purpose of the policy." Strickland v. Georgia Cas. & Sur.

Co., 244 Ga. 487. (1998). Yet it is a violation of Lawson's internal rule which

forms the sole basis for Columbia's denial of coverage. (Doc 1-6 and Doc 60,

45:6-28, 45:18 – 46:18)

      Lawson had a variety of internal rules for company owned vehicles: B -

Valid driver's license, C - Reporting repairs, D - Accumulated trash, E - Obey

traffic laws, G - Lock vehicles. (Exhibit BB 113:3-15) Under Columbia’s

rationale, Columbia would be able to deny coverage to an employee who, for

instance, had an accident while speeding (in violation of rule E) or with

accumulated trash in their Lawson vehicle (rule D).



                                       Page 7
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 8 of 24




      Georgia's Supreme Court has made clear that a company's internal rules do

not govern the scope of permissive use or coverage when they are not plainly

stated in the policy. Strickland, 244 Ga. 487. In Great American, the Eleventh

Circuit affirmed that Strickland still bars the use of internal rules to define

permissive use. 847 F.3d 1327. "If [Columbia] had intended to bar coverage for

violations of [Lawson's] internal rules, it could have included such language in its

policies …." 847 F.3d at 1334. Columbia could have plainly stated its policy does

not cover an employee's "personal use" of Lawson's truck with an exclusion.

(Exhibit AA 39:15-16) Columbia's policy has no exclusion barring coverage for

violations of Lawson's internal rules because Columbia had no knowledge of

Lawson's internal rules. Columbia’s coverage analysis of an employee’s operation

of the truck Lawson assigned to them under the permissive use provision of its

policy is misplaced.

      Applying the Great American and Strickland analysis here, Lawson's

internal rule requiring management approval for personal use of Lawson's trucks,

like Lawson's other internal rules for company owned vehicles, is equivalent to

Looper Cabinet's internal rule prohibiting drinking and driving (Great American)

and Carter's employer's internal rule specifically prohibiting Williams from driving

Carter's work truck. (Strickland) Lawson’s internal rules, like those in Great

                                        Page 8
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 9 of 24




American and Strickland, do not determine coverage under the permissive use

provision in Columbia's insurance policy. Because personal use was a “permissive

use” at the time Lawson assigned the truck to Patterson and gave him the keys,

Lawson’s internal rule requiring management approval does not control the

coverage analysis. Patterson “was using with [Lawson’s] permission a covered

auto” and is an insured under Columbia’s policy as a matter of law.

            4.     Lawson did not revoke Patterson’s permission until well
                   after the incident.

      Alternatively, should the court look to Lawson's internal rules, Lawson

concedes personal use of its vehicles does not automatically control Lawson's

"permission" to its employees to drive Lawson's vehicles. As noted in Patterson's

brief, Lawson, upon hiring Patterson, assigned Patterson a truck and gave Patterson

the keys as "a perk of the job." (Doc 59-18, 54:10-14; see also Doc 59-18, 55:4-

12) Patterson had “permission” and was “authorized” to drive the truck Lawson

assigned to him, as well as other Lawson vehicles. (Exhibit BB 109:13-24)

      Patterson’s supervisor did not enforce the rules. (Doc 65, 78:22 – 79:11 and

video excerpt filed separately) Lawson’s owner did not do much more,

acknowledging that Lawson applied its internal rules on a "case by case basis."

(Exhibit BB 117:20 – 123:15). Lawson's former vice president admitted that

Lawson employees would use their Lawson truck for personal errands to travel to
                                   Page 9
        Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 10 of 24




the grocery store, convenience store, Walmart, Target, or other similar department

stores for personal matters (emphasis added). Lawson allowed employees to use

the truck assigned to them for these and similar personal errands without having to

ask Lawson management permission to do so. (Doc 59-3, ¶6 and Doc 65 46:19-

47:1) Lawson's internal rule and how Lawson enforced its rule did not change

during Patterson's employment with Lawson. (Doc 65 17:4-8, 19:19-20:1) The

rule was never enforced on Patterson or his co-workers. (Doc 59-3, ¶10; Doc 59-4,

¶¶3-4; Doc 59-8, ¶¶3-4; and Doc 59-9, ¶¶4, 5, 7 and 8) Lawson conceded that its

employees still have Lawson's "permission" to use the vehicle Lawson assigned to

them even if the employee uses the truck for "personal use". Lawson further

conceded that its employees do use Lawson trucks for personal use:

        Q:     All right. And I'm assuming, like the other policies, if someone
               fails to follow policy H2, that they do not automatically lose
               their permission to use Lawson's truck; is that fair?

        A:     That's fair. But as you see, you read on, it says disciplinary
               action will be taken against violators.
        Q:     Okay. So if they violate provision H, they don't automatically
               lose Lawson's permission to use the truck, but they could be
               subject to Lawson's disciplinary actions; is that correct?

        A:     Right.
        Q:     All right. And I'm assuming that -- that like the other policies, if
               that became a problem, then -- and Lawson became aware of it,
2
    Policy H is the one Columbia relied on in denying coverage.
                                        Page 10
     Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 11 of 24




            then Lawson could revoke its permission to allow the employee
            to use the truck; is that correct?

      A:    That is a disciplinary action at our disposal. Yes.
      Q:    Okay. And is it fair to say that occasionally, that some of
            Lawson's employees may use some of Lawson's vehicles on --
            for personal use, from time to time?

      A:    It is against policy, but I would -- that could happen, yes.
      Q:    Okay. And just because that happens doesn't mean that Lawson
            automatically revokes its permission to the employee to use the
            vehicle; is that fair?

      A:    That's correct.

(Exhibit BB 122:16-123:15)

      Thus, if an employee fails to follow an internal rule concerning company-

owned vehicles, the employee still has Lawson’s permission to use the truck. The

employee will not lose permission until somebody from Lawson informs the

employee Lawson's permission is revoked. (See general discussion of each of

Lawson's internal rules for company-owned vehicles in Exhibit BB 113:3-123:15)

Lawson applied that practice in this case. Lawson did not revoke Patterson's

permission to use Lawson's Truck until almost two weeks after this incident

occurred. One of Patterson's supervisors went to Patterson's home and retrieved

his keys and company-issued phone and gas card. (Exhibit CC 24:13 – 25:3 and

Doc 59-2, 42:8 – 43:4)

                                     Page 11
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 12 of 24




      Lawson itself has conceded that its employees do occasionally use their

Lawson truck for personal use. Because Lawson evaluates each situation on a

case-by-case basis, an employee’s personal use of their Lawson’s truck does not

control their permission to operate the truck until Lawson revokes that permission.

Lawson did revoke Patterson’s permission to drive Lawson’s truck but not until

after the incident that gives rise to the Dunn Plaintiff’s claims.

      C.     Columbia is Estopped From Denying Coverage.

             1.     Columbia elected to deny coverage rather than defend
                    under a reservation of rights.

      "When an insurer is called upon to defend an action, it is put to the choice of

either undertaking the defense or of refusing to do so. The insurer's election is not

without its consequences. 'By refusing to defend, the company loses all opportunity

to contest the negligence of the insured or the injured person's right to recover, and

exposes itself to a charge of and penalty for breach of contract. By defending, it

incurs considerable expense and may waive the claim of immunity.'" McCraney

v. Fire & Cas. Ins. Co., 182 Ga. App. 895 (1987) (citing LaSalle Nat. Ins. Co. v.

Popham, 125 Ga. App. 724, 729 (1972) (emphasis added)) "A proper and safe

course of action for an insurer in this position is to enter upon a defense under a




                                        Page 12
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 13 of 24




reservation of rights and then proceed to seek a declaratory judgment in its favor."

Richmond v. Ga. Farm Bureau Mut. Ins. Co., 140 Ga. App. 215, 217 (1976).

      When the Dunn Plaintiffs filed their action against Patterson in April of

2014, Columbia rested on its denial and continued to deny coverage and a defense

to Patterson. (Doc 61, 63:3-6, 65:7-13 and 66:19-23) Columbia did not follow the

Richmond-prescribed "proper and safe course of action" of defending Patterson

pursuant to a reservation of rights and seeking a declaratory judgment. Instead,

Columbia curiously attempted (1) to file an Entry of Appearance and then (2) to

intervene. Both attempts were to address coverage for Patterson, and both were

taken without notice to Patterson. (Doc 59-19 and Doc 59-20) Neither attempt

worked, as the trial court denied both motions. (Doc 59-5, RFA Nos. 66 and 71)

      The fact that Columbia did not follow the procedure preferred by Georgia

courts and instead made an unorthodox attempt to litigate coverage in the

underlying tort suit has legal consequences that Columbia’s later actions did not

cure. These legal consequences include that Columbia (1) no longer had the right

to file a declaratory judgment action as to coverage and (2) could no longer defend

Patterson under a unilateral reservation of rights.




                                       Page 13
     Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 14 of 24




             2.     Columbia no longer had the right to seek a declaration as
                    to coverage.

      In Georgia, an insurer that denies coverage may not seek a declaratory

judgment as to coverage. Should the insurer change its mind and wish to provide a

defense, it may do so to mitigate its potential damages, but it may no longer

dispute coverage.

      Having taken a legal position to deny coverage and a defense, the insurer has
      fixed its rights, because if there exists coverage under the terms of the
      policy, then it has breached the two duties under the agreement, i.e., the duty
      to indemnify and the duty to defend. Argonaut Ins. Co. v. Atlantic Wood
      Indus., supra at 475, 370 S.E.2d 765. In Drawdy v. Direct Gen. Ins. Co., 277
      Ga. 107, 586 S.E.2d 228 (2003), the Supreme Court clearly stated that, when
      the insurance company denies coverage and refuses to defend, the rights and
      duties have become fixed so that there exists no uncertainty for a declaratory
      judgment action to make certain. As in this case, in point of time, the
      insurer fixed its rights and duties by taking a position by denying coverage
      and a defense before it sought to assert a defense under reservation of rights.
      Id. at 109-110, 586 S.E.2d 228. “The law is well established that
      ‘declaratory judgment is not available where a judgment cannot guide and
      protect the petitioner with regard to some future act-as where an insurance
      company has already denied a claim. (Cits.)’ [Cit.]” Id. at 109, 586 S.E.2d
      228. Therefore, it cannot subsequently, unilaterally assert that it will defend
      under a reservation of rights and thereby negate its breach of contract; such
      action of defending would only serve to mitigate its damages regarding its
      duty under the insurance contract to defend.

Vara v. Essex Insurance Co. 269 Ga.App. 417 (2004), reversed on other grounds.

Columbia is confessing its duties under the policy to cover and defend Patterson by

taking the unorthodox steps of attempting to mitigate its damages by hiring

Patterson counsel so late in the Underlying Lawsuit.
                                      Page 14
       Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 15 of 24




             3.     Columbia’s attempt to reserve its rights was ineffective.

       "Where an insurer fails to properly reserve its rights, it may be estopped

from later denying coverage." American Safety Indemnity Co. v. Sto Corp. 342

Ga.App. 363 (2017) “The insurer can avoid estoppel by giving timely notice of its

reservation of rights which fairly informs the insured of the insurer's position.”

(Citations and punctuation omitted.) American Safety Indemnity Co. citing World

Harvest Church, Inc. v. GuideOne Mut. Ins. Co., 287 Ga. 149, 152 (1), 695 S.E.2d

6 (2010). "An insurer must act reasonably promptly in reserving its rights." See,

e.g., Ga. Interlocal Risk Mgmt. Agency v. City of Sandy Springs, 337 Ga. App. 340,

348 (2), 788 S.E.2d 74 (2016).

       For five reasons, Columbia’s reservation of rights is defective under Georgia

law.

       First, it was untimely. Columbia received notice of the Underlying Lawsuit

on or about April 7, 2014. (Doc 68-2) It is undisputed Columbia did not defend

and that Patterson quickly went into default. Columbia did not attempt to reserve

its rights until February 26, 2016, almost two years after receiving notice of the

lawsuit. (Doc 59-21) Although American Safety Indemnity discusses the

timeliness of the insurer's attempt to reserve rights in relation to the assignment of

counsel, this Court should rule that Columbia's attempt to reserve rights after years

                                       Page 15
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 16 of 24




of litigation and Patterson's default was not timely under the clear intent of

American Safety Indemnity or World Harvest.

      Second, the reservation of rights letter did not “fairly inform” the insured of

Columbia’s position on a declaratory judgment as required by American Safety

Indemnity or World Harvest. As explained above, Columbia no longer had the

right to seek a declaratory judgment as to coverage. Yet, the reservation of rights

letter purported to reserve the right to file a declaratory judgment action. (Doc 59-

21, p. 3) Columbia could not “reserve” a right it did not have. Columbia was

attempting to create a right it did not have. Rather than fairly informing Patterson,

Columbia was misinforming Patterson of its position.

      Third, the reservation of rights letter failed to “fairly inform” Patterson of

Columbia’s future intent. The letter purports to reserve “the right to withdraw

from the defense.” (Doc 59-21) Several months later, faced with the prospect of

Columbia's chosen defense counsel getting thrown out of court, Columbia’s own

attorney stated in open court that Columbia would not withdraw its defense.

(Exhibit E 36:8-24) Columbia never made such a commitment to Patterson. This

Court should rule that the reservation of rights letter did not “fairly inform” as

required by American Safety Indemnity or World Harvest.



                                       Page 16
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 17 of 24




         Fourth, as Columbia admits in its own brief, Patterson did not accept the

terms under which Columbia offered to defend him. (Doc 68, p. 9) Columbia's

reservation of rights letter was simply an offer to provide Patterson representation

in consideration for him agreeing to the terms set forth in the letter. Patterson

never accepted the deal. (Doc 59-5, RFA No. 78) A unilateral reservation of

rights was not available to Columbia after its unconditional denial. Vara 269

Ga.App. 417

         Despite all of these problems with the reservation of rights, Columbia had

the Gray Rust firm enter an appearance on Patterson’s behalf. Then, even though

Patterson rejected Columbia's belated defense, Columbia made the perplexing

decision to continue to defend Patterson for over a year. (Doc 59-5, RFA Nos. 79-

87 and Exhibit FF) During this year, no effective reservation of rights was in

place.

         Finally, Columbia admits the "number one" reason Columbia continued to

defend without Patterson’s consent and without timely and properly reserving its

rights is that Columbia was trying to protect Columbia's interests, not Patterson's.

(Doc 61, 44:24-45:25, 149:3-10) Having denied coverage to Patterson for over

two years, Columbia no longer had the right to seek judicial direction pursuant to a

declaratory judgment action, nor the ability to provide Patterson with counsel

                                        Page 17
     Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 18 of 24




while also denying him coverage. Indeed, the trial court asked Columbia for its

justification for the untimely reservation and defense:

      THE COURT:          What's the justification for Columbia waiting two and a
                          half years -- specifically more important to us seven days
                          after mediation with the other person to afford Mr.
                          Patterson counsel?

      Columbia's eventual response:

      MR. WILLIAMS: … "I can't tell you."

(Exhibit DD 32:6-15)

      The trial court prophetically observed:

      Columbia National may, through its course of action and potentially
      untimely reservation of rights, be estopped from asserting the defense
      of noncoverage or be deemed to have waived its right to deny liability
      under the policy. …In sum, by failing to follow the "proper and safe
      course of action," Columbia National may find itself in an unfavorable
      position in future litigation, but that would be a determination for a
      different court.

(Exhibit EE, pp. 6-7)

      This Court is that court. To allow Columbia to hire counsel for Patterson, as

it did without consequence in this case, renders the spirit of Richmond

meaningless. Columbia's conduct "encourages insurers to unconditionally deny

claims, based on the calculated risk that an uninformed insured or tort plaintiff may

be discouraged thereby from contesting the issues, with the insurers secure in the

knowledge that bad faith penalties for their course of conduct may be avoided or
 817678-1
                                      Page 18
     Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 19 of 24




minimized…" Drawdy v. Direct Gen. Ins. Co., 277 Ga. 107, 586 S.E.2d 228

(2003) Columbia's hiring of counsel for Patterson to try to shield itself "from the

adverse consequences of actions already undertaken" is contrary to the Georgia

policy promoted in Drawdy 277 Ga. 107, at 109.

      Because Columbia did not effectively reserve its rights but defended

Patterson for approximately one year, Columbia is estopped from denying

coverage as a matter of law.

      C.     The Available Policy Proceeds Include Remaining Policy
             Limits and Post-Judgment Interest.

             1.    The remaining policy limits are $3.875 million.

      The primary policy limits are $1 million. (Doc 24-4, p. 7 of 152) The

umbrella policy limits are $3 million. (Doc 24-4, p. 63 of 152) Total policy limits

are $4 million. Columbia acknowledges that it paid $125,000 of those limits to

settle the claims against Lawson. (Doc 68-2, ¶38) Thus, $3,875,000 of the policy

limits remain. The Dunn Family is entitled to an immediate judgment against

Columbia for at least that amount.

             2.    Policy proceeds include all post-judgment interest
                   accruing until policy limits are paid.

      The primary policy provides coverage for “Supplementary Payments” that

include the following:

                                      Page 19
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 20 of 24




      We will pay for the “insured”: [¶] All interest on the full amount of
      any judgment that accrues after entry of the judgment in any “suit”
      against the “insured” we defend, but our duty to pay interest ends
      when we have paid, offered to pay or deposited in court that part of
      the judgment that is within our Limit of Insurance.

(Doc 24-4, p. 48 of 152, §2.a(6) (emphasis added)) The umbrella policy has a

substantially similar provision. It provides coverage for “[a]ll interest on the full

amount of any judgment.” (Doc 24-4, p. 73 of 152, §1.g)

      The plain language of the policy states that Columbia will pay “[a]ll interest

on the full amount of any judgment,” not just the interest accruing on the amount

of the judgment within policy limits. See, S. Gen. Ins. Co. v. Ross, 227 Ga. App.

191, 194, 489 S.E.2d 53, 56 (1997) (interpreting similar policy language to require

payment of interest on amount of judgment in excess of policy limits).

      Although the supplemental payment provision states it applies only to

judgments rendered in suits Columbia defends, Georgia law does not allow

insurers who breach the duty to defend to rely on such a technicality in avoiding

the contractual obligation to pay all post-judgment interest. Occidental Fire &

Cas. of N. Carolina v. Goodman, 339 Ga. App. 427 (2016). In Occidental, the

insurer denied coverage and refused to defend an underlying lawsuit, contending

the insured was not an “insured” under the policy. Id. at 428. A judgment resulted

in the underlying lawsuit. In the subsequent lawsuit against the insurer, the trial

                                       Page 20
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 21 of 24




court ruled the insurer should have defended and entered judgment against the

insurer for post-judgment interest on the judgment. Id. at 430. On appeal, the

insurer argued post-judgment interest should not be awarded because the terms of

the policy stated that post-judgment interest was covered only with respect to

lawsuits the insurer defended. Id. Since the insurer did not defend, it argued, the

coverage for post-judgment interest was never triggered. The Georgia Court of

Appeals rejected this argument:

      In this case, rather than defend the action with a reservation of rights
      as to coverage, Occidental simply denied coverage and refused the
      request to provide a defense to the lawsuit based on its incorrect belief
      that the claim against R & R was not covered by the policy. Under
      these circumstances, Occidental must bear the consequences of its
      decision not to defend the suit and must pay for its breach of the
      contract. Accordingly, the trial court correctly awarded post-judgment
      interest as provided for in the policy.

Id. at 431. See also, Miller v. Secura Ins. & Mut. Co. of Wisconsin, 53 S.W.3d

152, 155 (Mo. Ct. App. 2001) (ruling that it would be “untenable” if an insurer

could “put itself in a better position by breaching its contract”). Occidental applies

in this case, and the fact that Columbia breached its duty to defend should not

benefit Columbia.

      Furthermore, Columbia did defend the Underlying Lawsuit. It is undisputed

Columbia defended Lawson. Also, Columbia defended Patterson for a limited

time, albeit without his consent. The plain language of the provision does not state
                                      Page 21
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 22 of 24




it applies when Columbia defends only some parties or only for a limited period of

time. This Court should rule that Columbia must pay all post-judgment interest

accruing on the entire amount of the judgment, including amounts of the judgment

in excess of policy limits.

             3.     Post-judgment interest due is $1,235,063.20 on the day
                    this motion is filed, but it continues to mount daily.

      Columbia admits that under Georgia law post-judgment accrues at an annual

rate of seven percent (7%). (Compare, Doc 1, ¶66 with Doc 9, ¶66) The judgment

was rendered on June 8, 2017, in the amount of $11.5 million. (Doc 1-12) Thus,

post-judgment accrues annually at $805,000 or daily at approximately $2,205.47,

rounded down to the nearest cent. As of December 20, 2018, 560 days will have

passed from the date of the judgment. The daily rate multiplied by the number of

days is $1,235,063.20.3 Of course, post-judgment interest continues to accrue each

day. The Dunn Family respectfully requests that the Court add such interest at the

time judgment is entered.




3
 Here is a link to a website that counts days:
https://www.timeanddate.com/date/duration.html
                                       Page 22
        Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 23 of 24




            Respectfully submitted this December 20, 2018.

/s/ Mark W. Alexander                        /s/ Mark W. Alexander (with express
Mark Alexander                               permission)
Georgia Bar: 008930                          Daniel Sammons
Stewart, Melvin & Frost                      Georgia Bar: 623545
PO Box 3280                                  Sammons & Henneke
Gainesville, Georgia 30503                   PO Box 3157
770-536-0101 Phone                           Gainesville, Georgia 30503
malexander@smf-law.com                       770-535-8488 Phone
                                             mtnlawdog@yahoo.com




 817678-1
                                         Page 23
      Case 2:17-cv-00246-RWS Document 70-1 Filed 12/20/18 Page 24 of 24




                           CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Dunn Plaintiffs' Brief in Support of

Their Motion for Summary Judgment was filed electronically with the Clerk of

Court using the CM/ECF system, which will automatically send e-mail notification

of such filing to the attorneys of record for all parties. I further certify that the

foregoing was prepared in Times New Roman 14pt font and otherwise complies

with Local Rule 5.1.


      Respectfully submitted this December 20, 2018.


                Stephen J. Rapp               Richard Dolder
                Attorney at Law               Attorney at Law
                3344 Peachtree Rd, NE,        352 Sandy Springs Circle
                Ste 2400                      Atlanta, Georgia 30328
                Atlanta, Georgia 30326




                                        Page 24
